                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ALABAMA
                                        SOUTHERN DIVISION

IN RE:

         SHERRI HILYER MIRSEYEDI                                     CASE # 16-03532-TOM13

         Debtor.

                             TRUSTEE’S NOTICE OF CONTINUING DEFAULT

         COMES NOW Bradford W. Caraway, Chapter 13 Standing Trustee, and hereby gives notice that the

Debtor has failed to continue making timely payments as ordered by this Honorable Court.

Accordingly, the Trustee moves the Court to dismiss this case without further notice or hearing.




                                                         /s/ Bradford W. Caraway
                                                        Bradford W. Caraway
                                                        Chapter 13 Standing Trustee
                                                        P.O. Box 10848
                                                        Birmingham, AL 35202-0848
                                                        (205) 323-4631

                                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Notice has been forwarded by
email or U.S. Mail, postage prepaid and properly addressed, to the following on this 15th day of September, 2020:

SHERRI HILYER MIRSEYEDI
112 CHASE CREEK CIRCLE
PELHAM, AL 35124

BOND, BOTES, REESE & SHINN, P.C.
ECFBIRMINGHAM@BONDNBOTES.COM


                                                         /s/ Bradford W. Caraway
                                                        TRUSTEE




    Case 16-03532-TOM13            Doc 52      Filed 09/15/20      Entered 09/15/20 15:59:13          Desc
                                                 Page 1 of 3
                                                           Bradford W. Caraway
                                                   INTERIM STATEMENT AS OF 09/15/2020
 CASE NO: 16-03532-TOM13
STATUS:
  POT PLAN                           DEBTOR: XXX-XX-0185
                                     MIRSEYEDI, SHERRI HILYER                                                     SCHEDULE:             240.00 BIWEEKLY
                              AKA:                                                                               TOTAL PAID:                    18,792.00
        DATE FILED: 08/30/2016       112 CHASE CREEK CIRCLE                                                                LAST 12 TRANSACTIONS
                                     PELHAM, AL 35124                                                           Date       Source        Amount
       CONFIRMED: 11/14/2016
                                                                                                            10/10/19    Cash                      240.00
         MODIFIED:                                                                                          08/23/19    H E SMITH                 480.00
         BAR DATE: 12/27/2016         Non-Government                                                        08/23/19    H E SMITH                 480.00
                                                                                                            07/16/19    H E SMITH                 480.00
                     02/27/2017       Government                                                            06/13/19    H E SMITH                 720.00
                                                                                                            05/16/19    H E SMITH                 480.00
      PERCENTAGE: POT PLAN              EMPLOYER: HOOVER TACTICAL FIREARMS                T.M. 08/15/2019   04/17/19    H E SMITH                 480.00
                                                                                                            03/15/19    H E SMITH                 480.00
        PLAN: 60 MONTHS
                                                                                                            02/12/19    H E SMITH                 480.00
MONTHS ON SCHEDULE: (11 LEFT)                                                                               01/15/19    H E SMITH                 480.00
      MONTHS TO PAYOFF: (20 LEFT)            ATTORNEY: BOND, BOTES, REESE & SHINN, P.C.                     12/14/18    H E SMITH                 480.00
                                                                                                            11/16/18    HOOVER TAC                720.00



DIRECT PAY AND NOT FILED CLAIMS

CLAIM      CRED                   CREDITOR         DISB          CLASS     ARREARS      FIXED        SCHED          PAID BY       BALANCE          CLAIM
             NO                     NAME           CODE                                PAYMENT      AMOUNT         TRUSTEE          DUE           STATUS
          298531   AT&T                            PRO            UNS           0.00        0.00        230.00         0.00         0.00        NOT FILED
          262107   CHARTER COMMUNICATION           PRO            UNS           0.00        0.00        255.00         0.00         0.00        NOT FILED
          310057   EMERGENCY PHYSICIANS ASSOCIATES PRO            UNS           0.00        0.00        210.00         0.00         0.00        NOT FILED
          235274   PORTFOLIO RECOVERY ASSOC        PRO            UNS           0.00        0.00         67.00         0.00         0.00        NOT FILED
          309786   SYNCB                           PRO            UNS           0.00        0.00        100.00         0.00         0.00        NOT FILED
005A      303397   US BANK                         PRO            SEC           0.00        0.00    114,169.42         0.00         0.00        DIRECT
006A      310627   SELECT PORTFOLIO SERVICING INC  PRO            SEC           0.00        0.00    114,169.42         0.00         0.00        DIRECT




PLAN AND FILED CLAIMS
CLAIM NO CRED      CREDITOR NAME                        DISB    CLASS LAST DISB        FIX PAY ORG. CLAIM         APPROVED        PRIN. PAID     PRIN. DUE
          NO       CLAIM REMARK                         CODE    PAY% INT. RATE         ARREARS INT. BEGIN         TO BE PAID       INT. PAID      INT. DUE
001       273874   PORTFOLIO RECOVERY ASSOCIATES, L FIX           SEC      12/2019        135.00    6,527.67           6,527.67      4,043.89      2,483.78
                   2008 VOLKSWAGEN                              100.0000 5.0000         1,393.19 08/30/2016            6,527.67        792.92        103.50
002       307211   MIDLAND FUNDING LLC                  PRO       UNS                      0.00       200.49            200.49           0.00        200.49
                                                                100.0000                   0.00                         200.49           0.00          0.00
003       324967   NAVIENT SOLUTIONS                    PRO       UNS                      0.00     1,830.94           1,830.94          0.00      1,830.94
                                                                100.0000                   0.00                        1,830.94          0.00          0.00
004       289904   ASHLEY FUNDING SERVICES LLC          PRO       UNS                      0.00       140.34            140.34           0.00        140.34
                                                                100.0000                   0.00                         140.34           0.00          0.00
005B      303397   US BANK                              FIX       SEC      12/2019        250.00    9,282.42           9,282.42      7,375.06      1,907.36
                                                                100.0000 5.0000         1,736.86 08/30/2016            9,282.42      1,044.95         79.50
006B      310627   WILMINGTON SAVINGS                   PRO       SEC      10/2019         0.00     3,827.18           3,827.18      1,592.99      2,234.19
                   THRU MARCH 2017                              100.0000                   0.00                        3,827.18          0.00          0.00
777       000000   DEBTOR                               PRO-I     REF                      0.00    Continuing      Continuing            0.00        Closed
                                                                100.0000                   0.00                    Continuing
994       20440    COURT COST                           FIX       SPC      12/2016        76.00                         310.00        310.00           0.00
                                                                100.0000                   0.00                         310.00          0.00           0.00
997A      10535    BOND, BOTES, REESE & SHINN, P.C.     FIX       ATY      01/2017       525.00     3,000.00            525.00        525.00           0.00
                   Attorney of Record                           100.0000                   0.00                         525.00          0.00           0.00




                  Case 16-03532-TOM13                 Doc 52     Filed 09/15/20           Entered 09/15/20RptDvr 10.5
                                                                                                           15:59:13                       Desc
                                                                   Page 2 of 3
                                                                   Bradford W. Caraway
                                                           INTERIM STATEMENT AS OF 09/15/2020
 CASE NO: 16-03532-TOM13
STATUS:
  POT PLAN                              DEBTOR: XXX-XX-0185
                                        MIRSEYEDI, SHERRI HILYER                                                                    SCHEDULE:           240.00 BIWEEKLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                              DISB         CLASS LAST DISB           FIX PAY ORG. CLAIM            APPROVED      PRIN. PAID    PRIN. DUE
          NO        CLAIM REMARK                               CODE         PAY% INT. RATE            ARREARS INT. BEGIN            TO BE PAID     INT. PAID     INT. DUE
997B       10535    BOND, BOTES, REESE & SHINN, P.C.           FIX            ATY        11/2019          45.00                        2,475.00      1,908.52      566.48
                    2nd Atty Claim                                          100.0000                     471.48                        2,475.00          0.00        0.00

                    Trustee Administrative Fees                                                                                        1,191.10      1,191.10
                                                                            TOTALS:                     1,031.00       24,809.04      26,310.14     16,946.56     9,363.58
                                                                                                        3,601.53                      26,310.14      1,837.87       183.00


                             ADMIN        ATTORNEY            PRIORITY           SECURED           UNSECURED           OTHER
   CLAIM AMOUNT:              310.00          3,000.00               0.00        19,637.27            2,171.77               0.00
 PAID BY TRUSTEE:             310.00          2,433.52               0.00        13,011.94                0.00               0.00
 PAID BY 3rd PARTY:              0.00               0.00             0.00                0.00             0.00               0.00

          SUB TOTAL:             0.00             566.48             0.00         6,625.33            2,171.77               0.00        DUE CREDITORS:           9,546.58
       INTEREST DUE:             0.00               0.00             0.00              183.00             0.00               0.00       EXPECTED ADMIN:            628.46

        CONTINUING:              0.00               0.00             0.00                0.00            0.00                0.00         LESS AVAILABLE:             7.57

       BALANCE DUE:              0.00             566.48             0.00         6,808.33            2,171.77               0.00       APPROX BALANCE:          10,167.47

   PREVIOUS CASES:
                       0602196                PAID               10/26/2007 Plan Completed

                                                                                                                                1st PAYMENT DUE: 09/29/2016
                                                                         TRUSTEE'S SCHEDULE:                     22,432.00
                                                                              ACTUAL PAYMENTS:                   18,792.00
                                                                                 AMOUNT BEHIND:                   3,640.00          UNSECURED BASE:              1,800.00
  Schedule Required to Pay Out Case in 60 Months: 423.36 BIWEEKLY (for 11 Months)                                                   Needed To Complete:          9,795.70




                   Case 16-03532-TOM13                       Doc 52          Filed 09/15/20               Entered 09/15/20RptDvr 10.5
                                                                                                                           15:59:13                       Desc
                                                                               Page 3 of 3
